We think that the verdict of the jury was warranted by the evidence. The court, therefore, properly refused to set it aside. The complaint against the charge is that it fails to instruct the jury as to the defendant's duty to pass the plaintiff upon his right, and fails to fully charge them concerning his "right to pass and to refrain from passing under the circumstances." No requests for such instructions appear to have been made before the charge, and there was no evidence in the case calling for further or different instructions in these respects than were given.
   There is no error.